DETAILED CORRESPONDENCE
Response to Arguments
Applicant’s arguments, see pages 3-5 and page 6 lines 1-12, filed 04/04/2022, with respect to the rejection(s) of claim(s) 22-26, 28-29, and 38-41 under Uber et al., (US 2014/0249410) in view of Bateman et al., (US 2006/0072868),  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, prior art Mirov et al., (US 2017/0312445) has been found.  Mirov still doesn’t completely teach the device as taught by applicant. See allowable subject matter below. 

Remarks
Claim 22 is allowable. Claims 27 and 30-37, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group 1, Group 2, and Group 3, as set forth in the Office action mailed on 08/30/2021, is hereby withdrawn and Claims 27 and 30-37 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with MARK MASHACK on 05/02/2022.

The application has been amended as follows:
Regarding Claim 29 lines 1-2, “comprising the vessel” has been amended to be “An assembly comprising the plunger assembly of claim 22, and a vessel containing a material.”
Regarding Claim 30 line 1, “The plunger assembly of claim 29” has been amended to be “The assembly of claim 29”.
Regarding Claim 31 line 1,  “The plunger assembly of claim 30” has been amended to be “The assembly of claim 30”.

Allowable Subject Matter
Claims 22-41 are considered allowable.
Regarding Claim 22, the closest prior art of record, Mirov et al., (US 2017/0312445), teaches a plunger assembly (Figs 1 and 4F, (22)) configured for slidable advancement through a reservoir of a vessel (Fig. 1, (12)) containing a material to be administered (20), the plunger assembly (22) comprising: 
a plunger rod (14) having a distal end configured to be inserted into the reservoir (12); 
an elastomeric plunger (Figs 1 and 4F, (22), and [0024]) extending from the distal end of the plunger rod (14) and configured to sealingly engage a sidewall of the reservoir; and 
at least one electronic component (Fig. 4F and [0033], wherein the at least one electronic component (29) include the microprocessor (26) and transceiver (30)) electrically connected with the at least one printed circuit board ([0036]).
However, in the embodiment of Fig. 4F, Mirov doesn’t explicitly teach at least one printed circuit board embedded within the elastomeric plunger, and at least one electronic component electrically connected with the at least one printed circuit board. 
In another embodiment, Mirov teaches at least one printed circuit board (Fig. 5, (49)) embedded within the elastomeric plunger (22), and at least one electronic component (26, 30) electrically connected to the printed circuit board ([0036]). 
Since the embodiment of Mirov Fig. 4F and [0033] teaches the electronic components (29) are embedded within portion (33) of the elastomeric plunger (22), and [0026] the microcontroller (26) is part of the electronic components (29), it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, that modifying the embodiment of Fig. 4F, to include the at least one printed circuit board, as seen in the embodiment of Fig. 5, for the motivation of the circuit board enabling connections of the other elements of the plunger head ([0036]).
However, the combined embodiments Mirov does not explicitly teach, alone or in combination with prior art of record, the at least one printed circuit board including at least one of a via and/or a recess, nor teaches at least a portion of the elastomeric plunger being disposed within the at least one of the via and/or the recess. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
	Claims 23-31 and 38-41 depend upon Claim 22, and are therefore considered allowable.

Regarding Claim 32, the closest prior art of record, Mirov et al., (US 2017/0312445), while disclosing an elastomeric plunger with at least one printed circuit board embedded within the plunger, at least one electronic component electrically connected with the at least one printed circuit board, at least one channel extending through the elastomeric plunger fluidly connected with the reservoir; does not disclose or render obvious, alone or in combination with the other prior art of record, the at least one printed circuit board including at least one of a via and/or recess and at least a portion of the elastomeric plunger disposed within the at least one of the via and/or recess. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
	Claims 33-37 depend upon Claim 32, and are therefore considered allowable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783